 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9   COSMOS GRANITE (WEST), LLC, a
     Washington limited liability company,             Case No.: 2:19-cv-01697 RSM
10
                     Plaintiff,                        ORDER GRANTING STIPULATED
11                                                     MOTION TO EXTEND DEADLINE
             v.                                        TO ANSWER TO FIRST AMENDED
12                                                     COMPLAINT
     MINAGREX CORPORATION, d/b/a MGX
13   Stone,

14                   Defendant.

15
             THIS MATTER came before the Court on the parties’ Stipulated Motion to Extend
16
     Deadline to Answer First Amended Complaint. The Court has reviewed the Motion, the pleadings
17
     and files or record, as is fully advised,
18
             NOW THEREFORE,
19

20

21

22

23

24
     ORDER GRANTING STIPULATED MOTION TO EXTEND
     DEADLINE TO ANSWER TO FIRST AMENDED COMPLAINT -
                                                                            STOKES LAWRENCE, P.S.
     2:19-cv-01697                                                           1420 FIFTH AVENUE, SUITE 3000
                                      -1-                                  SEATTLE, WASHINGTON 98101-2393
                                                                                      (206) 626-6000
 1          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the deadline to Answer

 2   the First Amended Complaint is extended to February 19, 2020.

 3          DATED this 14th day of February 2020.

 4

 5

 6

 7
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
 8
     Presented by:
 9

10   By: /s/ Raymond S. Weber
     By: /s/ Rachael R. Wallace
11        Raymond S. Weber (WSBA #18207)
          Rachael R. Wallace (WSBA #49778)
12        STOKES LAWRENCE, P.S.
          1420 Fifth Avenue, Suite 3000
13        Seattle, WA 98101
          (206) 626-6000
14        Fax: (206) 464-1496
          Email: Ray.Weber@stokeslaw.com
15        Email: Rachael.Wallace@stokeslaw.com

16   Attorneys for Defendant Minagrex Corporation
     d/b/a MGX Stone
17

18

19

20

21

22

23

24
     ORDER GRANTING STIPULATED MOTION TO EXTEND
     DEADLINE TO ANSWER TO FIRST AMENDED COMPLAINT -
                                                                     STOKES LAWRENCE, P.S.
     2:19-cv-01697                                                     1420 FIFTH AVENUE, SUITE 3000
                                      -2-                            SEATTLE, WASHINGTON 98101-2393
                                                                                (206) 626-6000
 1   and

 2
     By: /s/ Rachel S. Black
 3
         Rachel S. Black (WSBA #32204)
         SUSMAN GODFREY L.L.P.
 4
         1201 Third Avenue, Suite 3800
         Seattle, WA 98101
 5
         (206) 516-3880
         Fax: (206) 516-3883
 6
         Email: rblack@susmangodfrey.com
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     ORDER GRANTING STIPULATED MOTION TO EXTEND
     DEADLINE TO ANSWER TO FIRST AMENDED COMPLAINT -
                                                       STOKES LAWRENCE, P.S.
     2:19-cv-01697                                       1420 FIFTH AVENUE, SUITE 3000
                                      -3-              SEATTLE, WASHINGTON 98101-2393
                                                                  (206) 626-6000
